In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of relator’s motion for issuance of peremptory writ or alternative writ,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed.
Moyer, C.J., A.W. Sweeney, Resnick and F.E. Sweeney, JJ., concur.
Wright and Pfeifer, JJ., would dismiss subject to further order.
Douglas, J., would issue a provisional writ of mandamus allowing relators to vote with their votes sealed until the merits of the case are decided.